Citation Nr: 1312241	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for service-connected residuals of a right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by which the RO, in pertinent part, denied an increased rating for the service-connected right knee disability.  

This matter was remanded to the RO in November 2012 for additional development.     


FINDING OF FACT

On March 27, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an evaluation in excess of 60 percent for service-connected residuals of a right knee replacement.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to an evaluation in excess of 60 percent for service-connected residuals of a right knee replacement are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 27, 2013, prior to the promulgation of a decision by the Board, a written statement was received by the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an evaluation in excess of 60 percent for service-connected residuals of a right knee replacement.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal is dismissed. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


